IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 557PA13

                               Filed 29 January 2016

TYKI SAKWAN IRVING

              v.

CHARLOTTE-MECKLENBURG BOARD OF EDUCATION



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 750 S.E.2d 1 (2013), reversing an order

filed on 8 August 2012 by the North Carolina Industrial Commission and remanding

for further proceedings. Heard in the Supreme Court on 16 February 2015.


      Osborne Law Firm, P.C., by Curtis C. Osborne, for plaintiff-appellee.

      Roy Cooper, Attorney General, by Olga E. Vysotskaya de Brito and Amar
      Majmundar, Special Deputy Attorneys General, for defendant-appellant.

      Law Office of Kevin J. Williams, PLLC, by Kevin J. Williams; and Perry Perry
      & Perry, P.A., by Maria Singleton, for North Carolina Advocates for Justice,
      amicus curiae.


      JACKSON, Justice.


      In this case, we consider whether plaintiff Tyki Sakwan Irving may bring an

action pursuant to the Tort Claims Act before the North Carolina Industrial

Commission (the Commission) to recover for alleged negligence by an employee of a

local board of education in the operation of an activity bus transporting students and

school staff to an extracurricular event.     Because the waiver of governmental
                    IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                     Opinion of the Court



immunity provided in the relevant section of the Tort Claims Act does not apply to

the set of facts before us, we conclude that the Commission does not have jurisdiction

over plaintiff’s action.

         In October 2007, plaintiff’s car was struck by a school activity bus transporting

student athletes and staff to a football game in Mecklenburg County. The bus was

driven by Randall Long, an employee of defendant Charlotte-Mecklenburg Board of

Education. Plaintiff contends that as a result of Long’s negligence, she received

serious personal injuries, for which she now seeks compensation.

         Plaintiff initiated this action on 29 September 2010 by filing a claim against

defendant with the Commission pursuant to the Tort Claims Act—specifically,

section 143-300.1. This statute establishes a limited waiver of local governmental

immunity by authorizing lawsuits against county and city boards of education for the

negligent operation of “school buses” and “school transportation service vehicles”

when certain criteria are met, and the statute confers jurisdiction upon the

Commission to hear these claims. N.C.G.S. § 143-300.1 (2013).

         On 8 August 2012, the Commission granted defendant’s motion for summary

judgment on the grounds that the Commission lacked subject matter jurisdiction over

plaintiff’s claim because the claim did not fall within the parameters of section 143-

300.1.




                                             -2-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                   Opinion of the Court



      Plaintiff appealed, and the Court of Appeals unanimously reversed the

Commission and remanded the matter for further proceedings. Irving v. Charlotte-

Mecklenburg Bd. Of Educ., ___ N.C. App. ___, ___, 750 S.E.2d 1,9 (2013). Defendant

filed a petition for discretionary review, which this Court allowed on 19 August 2014.

      In its appeal defendant argues that section 143-300.1 does not confer

jurisdiction over plaintiff’s action to the Commission because this section applies only

to accidents involving “public school bus[es] or school transportation service

vehicle[s],” occurrences that do not include accidents involving school activity buses.

In response, plaintiff contends that school activity buses fall within the ambit of a

“public school bus or school transportation service vehicle.” We conclude that public

school buses, school transportation service vehicles, and school activity buses are

distinct categories of vehicles, and that school activity buses were not incorporated

into the waiver of immunity contemplated by the Tort Claims Act.

      When considering a case on discretionary review from the Court of Appeals,

we review the decision for errors of law. N.C. R. App. P. 16(a). Questions of law

regarding the applicability of sovereign or governmental immunity are reviewed de

novo. White v. Trew, 366 N.C. 360, 362-63, 736 S.E.2d 166, 168 (2013); accord Craig

v. New Hanover Cty. Bd. Of Educ., 363 N.C. 334, 335-37, 678 S.E.2d 351, 353-54

(2009).




                                           -3-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                   Opinion of the Court



      “The State and its governmental units cannot be deprived of the sovereign

attributes of immunity except by a plain, unmistakable mandate of the [General

Assembly].” Orange County v. Heath, 282 N.C. 292, 296, 192 S.E.2d 308, 310 (1972).

In addition, “ State statutes waiving this immunity, being in derogation of the

sovereign right to immunity, must be strictly construed.” Guthrie v. N.C. State Ports

Auth., 307 N.C. 522, 537-38, 299 S.E.2d 618, 627 (1983) (citations omitted). Here

“[defendant] is a county agency. As such, the immunity it possesses is more precisely

identified as governmental immunity, while sovereign immunity applies to the State

and its agencies.” Craig, 363 N.C. at 335 n.3, 678 S.E.2d at 353 n. 3 (2009). Although

this claim implicates sovereign immunity because the State is financially responsible

for the payment of judgments against local boards of education for claims brought

pursuant to the Tort Claims Act, N.C.G.S. §§ 143-299.4, -300.1(c) (2013), the specific

question of the Commission’s subject matter jurisdiction over this claim is one of

governmental immunity because the named party is the local board of education.

      Section 143-300.1 states in pertinent part:

                  (a) The North Carolina Industrial Commission shall
             have jurisdiction to hear and determine tort claims against
             any county board of education or any city board of
             education, which claims arise as a result of any alleged . . .
             negligent act or omission of the driver . . . of a public school
             bus or school transportation service vehicle when:

                    (1) The driver is an employee of the county or city
                        administrative unit of which that board is the
                        governing body, and the driver is paid or



                                           -4-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                  Opinion of the Court



                       authorized to be paid by that administrative
                       unit. . . .

             and which driver was at the time of the alleged negligent
             act or omission operating a public school bus or school
             transportation service vehicle in accordance with G.S.
             115C-242 in the course of his employment by or training
             for that administrative unit or board . . . .

Id. § 143-300.1(a) (emphases added).      In 1998 the General Assembly added the

language “in accordance with G.S. 115C-242” to the statute. See Current Operations

Appropriations and Capital Improvement Appropriations Act of 1998, ch. 212, sec.

9.17(b), 1997 N.C. Sess. Laws, 937, 975-76 (Reg. Sess. 1998). Section 115C-242, titled

“Use and operation of school buses,” is part of the statutory scheme regulating school

transportation, and it limits the permissible use of school buses to seven purposes.

N.C.G.S. § 115C-242 (2013). As a result, the waiver of immunity and jurisdictional

dictates of section 143-300.1 apply only when the bus at issue is being operated “in

accordance with” one of the purposes authorized in section 115C-242.

      Therefore, in order for the Commission to possess jurisdiction over plaintiff’s

claim, the government vehicle involved must, inter alia, constitute “a public school

bus or school transportation service vehicle.” Because the vehicle at issue here is a

school activity bus, to resolve this matter, we first must address whether a school

activity bus is considered a “school bus” or a “school transportation service vehicle”

pursuant to section 143-300.1.




                                          -5-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                    Opinion of the Court



      Since 1955 the General Assembly has authorized local boards of education to

own and operate school buses, as well as provide other transportation for students,

“in accordance with rules and regulations adopted by the State Board of Education

[(State Board)]” and subject to other specific statutory limits. Id. §§ 115C-239 to -262

(2013).   Activity buses and transportation service vehicles are among the other

significant classes of regulated school transportation vehicles operated by local

boards. In accordance with its statutory authority, the State Board has adopted rules

and policies directing the operation of all three of these categories of vehicles within

the school transportation system.

      The General Assembly has defined a “school bus” as

             a vehicle whose primary purpose is to transport school
             students over an established route to and from school for
             the regularly scheduled school day, that is equipped with
             alternately flashing red lights on the front and rear and a
             mechanical stop signal, that is painted primarily yellow
             below the roofline, and that bears the plainly visible words
             “School Bus” on the front and rear. The term includes a
             public, private, or parochial vehicle that meets this
             description.

Id. § 20-4.01(27)(d4) (2013).    The ownership and operation of school buses in

particular are subject to a considerable amount of regulation both by statute and the

State Board. See, e.g., id. § 115C-240(c) (appearance and equipment); id. §§ 115C-

240(e)-(f), -249 (funding for purchase and maintenance); id. §§ 115C-241, -244, -246

(allocation and routes); id. §§ 115C-242, -243, -254 (permissible uses); Sch. Support

Div., Transp. Servs., N.C. Dep’t of Pub. Instruction, NC Bus Fleet:

                                            -6-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                   Opinion of the Court



North Carolina School Transportation Fleet Manual 5 (June 2015) [hereinafter

Manual] (N.C. State Bd. of Educ. Policy EEO-H-005) (requirements related to

purchase, maintenance, and operation of public school transportation vehicles),

http://www.ncbussafety.org/Manuals/NCBusFleet%20Manual04June2015.pdf.

      As noted previously, section 115C-242 directs that “[p]ublic school buses may

be used for the following purposes only,” and nearly all of those authorized uses relate

directly to a school’s provision of instruction to students. See N.C.G.S. § 115C-242(1)

(limiting use to “transportation of pupils enrolled in and employees in the operation

of the school to which [the] bus is assigned” and “transportation to and from such

school for the regularly organized school day”); id. § 115C-242(3) (authorizing

operation of school buses one day before the opening of the regular school term to

transport pupils to and from school for registration and for the distribution of

textbooks); id. § 115C-242(5) (permitting use and operation for transportation of

pupils and instructional personnel as local boards of education “deem[ ] necessary to

serve the instructional programs of the schools,” including “transportation of children

with disabilities and children enrolled in . . . special vocational or occupational

programs” within the state). Those sanctioned uses in section 115C-242 that do not

relate directly to instruction of students allow for the use of school buses for the

community at large and do not involve schools or students at all. See id. § 115C-




                                           -7-
                   IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                     Opinion of the Court



242(6) (use for “emergency management purposes in any state of disaster”); id. §

115C-242(7) (use by senior citizen groups).

       Other legal constraints are imposed upon the operation of school buses. By

statute, the maximum speed for a school bus is forty-five miles per hour. Id. § 20-

218(b) (2013).     In addition, the State Board has adopted uniform, statewide

specifications for the appearance, color, and lettering of school buses, and has made

certain safety equipment mandatory for school buses only.1

       In contrast, the General Assembly has defined a “school activity bus” as

              a vehicle, generally painted a different color from a school
              bus, whose primary purpose is to transport school students
              and others to or from a place for participation in an event
              other than regular classroom work. The term includes a
              public, private, or parochial vehicle that meets this
              description.

Id. § 20-4.01(27)(d3) (2013). Further, section 115C-247 of the North Carolina General

Statutes, which specifically addresses the purchase and use of activity buses as part

of the school transportation statutory scheme, provides:

                    The several local boards of education in the State are
              hereby authorized and empowered to take title to school
              buses purchased with local or community funds for the
              purpose of transporting pupils to and from athletic events



       1 The State Board’s policy states that “[e]ach school bus (not activity bus) shall be
equipped with” lights in specific configurations, stop signals, and other safety features
unique to school buses. See Sch. Support Div., Transp. Servs., N.C. Dep’t of Pub.
Instruction, North Carolina School Bus and Activity Bus Specifications Type C -
Conventional Bus 23 (Nov. 2011),
http://www.ncbussafety.org/documents/buses/TypeCSpecs2011.pdf.

                                              -8-
                     IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                     Opinion of the Court



                and for other local school activity purposes, and commonly
                referred to as activity buses.

                       Each local board of education that operates activity
                buses shall adopt a policy relative to the proper use of the
                vehicles. The policy shall permit the use of these buses for
                travel to athletic events during the regular season and
                playoffs and for travel to other school-sponsored activities.

                       The provisions of G.S. 115C-42 shall be fully
                applicable to the ownership and operation of such activity
                buses.

N.C.G.S. § 115C-247. Section 115C-42, titled “Liability insurance and immunity,”

allows local boards of education to waive their immunity from tort claims by

purchasing liability insurance. Id. § 115C-42 (2013). By statute, the maximum speed

for a school activity bus is fifty-five miles per hour—ten miles per hour higher than

for a school bus. Id. § 20-218(b). The State Board also allows more flexibility in the

lettering shown on the exterior of activity buses and permits “[a]ctivity bus colors [to]

vary.”2

      Although the term “school transportation service vehicle” has not been defined

by statute, the State Board has defined these vehicles as “the service vehicles

required for maintenance of [school buses for basic to-and-from-school transportation]

and delivery of fuel to those buses.”3 The State Board’s policy describes these service

vehicles as a category of “local vehicles” which “are typically not directly involved in




      2   Id. at 32, 34.
      3   Manual at 8.

                                             -9-
                   IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                     Opinion of the Court



the to/from school transportation for grades K-12” and prohibits State funds from

being spent on servicing, maintenance, and fuel for such vehicles. Manual at 9. In

addition, the policy places activity buses in this same category. Id. (listing activity

buses among the examples shown as types of local vehicles).

       When we review a statute that operates to waive governmental immunity, the

statute must not only be strictly construed, Guthrie, 307 N.C. at 537-38, 299 S.E.2d

at 627, but also be given its plain meaning and enforced as written, so long as its

language is clear and unambiguous, Smith Chapel Baptist Church v. City of Durham,

350 N.C. 805, 811, 517 S.E.2d 874, 878 (1999). We note that the term “activity bus”

has never appeared in section 143-300.1, but is treated as a separate category of

vehicle in other statutes and regulations.4 Therefore, we must conclude that the

General Assembly and the State Board have defined and managed school buses,

activity buses, and school transportation service vehicles as distinct categories of

vehicles. This conclusion is further supported by the fact that school buses and

activity buses, both of which share the clear purpose of transporting passengers, are

patently distinguishable from school transportation service vehicles, which are to be

used for the maintenance and repair of school buses. Consequently, we conclude that




       4 For example, section 115C-255 refers individually to “school bus drivers, school
transportation service vehicle drivers and school activity bus drivers,” indicating that the
General Assembly recognized a distinction among them all. N.C.G.S. § 115C-255.
Numerous other provisions refer to activity buses separately. See, e.g., Manual at 5, 6, 9,
13, 18, 31; see also N.C.G.S. § 20-4.01(27)(d3); id. §§ 115C-247, -248.

                                             -10-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                  Opinion of the Court



an activity bus does not fall within the category of a “school transportation service

vehicle.”

      Even though school buses and school activity buses are immediately and

plainly distinguishable by statutory definition, their differing treatment by the

legislature in other relevant respects further indicates that a school activity bus is

not a mere subset of a school bus. As compared with school buses, which are subject

to significant regulation such that the State has remained a functional part-owner of

them, the ownership and operation of activity buses are the exclusive province of local

school boards. See N.C.G.S. § 115C-247. Every use of a school bus that the General

Assembly has authorized that involves schools and the transport of students is for a

purpose that is fundamentally curricular in nature.

      The role of an activity bus within the school transportation system is governed

by a separate statute in Chapter 115C, which indicates that activity buses are to be

used for students’ extracurricular transport needs, specifically, “for the purpose of

transporting pupils to and from athletic events and for other local school activity

purposes.” Id. Perhaps most importantly, the General Assembly explicitly provided

in this statute the method by which local school boards waive immunity for tort

claims arising from the negligent operation of activity buses. Section 115C-247 states

that section 115C-42—which authorizes local boards of education to waive their

immunity from tort claims by purchasing liability insurance—“shall be fully

applicable to the ownership and operation of such activity school buses.” Id. The

                                         -11-
                 IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                                   Opinion of the Court



General Assembly enacted sections 115C-247 and 143-300.1 the same year—which

supports our conclusion that activity buses were contemplated to be used for school

transportation services—yet the method of waiving immunity for the operation of

activity buses is markedly different than that employed for a waiver for the operation

of a school bus. Compare N.C.G.S. § 115C-247 (waiving immunity for operation of

activity buses by purchasing liability insurance) with id. § 143-300.1 id. § 143-300.1

(bringing negligent acts by drivers of “school buses and school transportation service

vehicles” under the limited waiver of sovereign immunity provided in the State Tort

Claims Act). Therefore, we conclude that activity buses constitute an independent

category of school transportation vehicles.        Although certain regulations apply

equally to both school buses and activity buses, when the legislature has sought to

couple the two, it has done so expressly. See, e.g., id. § 115C-249.1(a)(2) (defining a

“school bus” for purposes of that section as a “school bus” or a “school activity bus”).

The legislature has taken no such action with respect to section 143-300.1 or its

subject matter. Activity buses plainly are excluded from section 143-300.1, therefore

they are not a category of vehicle covered by this statute.

      Because section 143-300.1 confers jurisdiction upon the Commission only when

“a public school bus or school transportation service vehicle” is at issue, and we have

concluded that the school activity bus in this case does not meet this requirement,

the Commission does not have jurisdiction in this case. Accordingly, we hold that the

Commission properly granted defendant’s motion for summary judgment.

                                          -12-
          IRVING V. CHARLOTTE-MECKLENBURG BD. OF EDUC.

                           Opinion of the Court




REVERSED.


Justice ERVIN did not participate in the consideration or decision of this case.




                                  -13-